DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/27/2022 has been entered. Claims 4-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 02/02/2022.
Claim Rejections - 35 USC § 112
Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear how a rotating support (2) comprises a supply station (Po), as such language suggests that the supply station for the lettuce heads is somehow part of the support that holds an individual lettuce head. As shown in the Applicant’s Figure 1, the supply stations P0 and the rotating support 2, are separate parts of the industrial peeling station. For the purposes of further examination, the Examiner has interpreted the supply station to be a separate component of the device for coring lettuce heads and not a component of the rotating support. 
Claim 13 recites the limitation "the attaching device". There is insufficient antecedent basis for this limitation in the claim.
Claims 7-13 are rejected as indefinite as a result of depending upon indefinite claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (EP 1327393 A1) in view of Xu (CN 100560312 C).
Regarding claim 4, Beaumont teaches (Paragraph 0013, 0029, 0034; Figure 1, #1, 2, TS, Q, T) a device that includes a rotating support 1 for receiving a salad head TS (lettuce head) fixed to the support using claws 2 planted in tail Q which is part of core T. In addition, Beaumont teaches (Paragraph 0056; Fig. 2 #101, 110) a feeding station 110 (supply station) that allows the TS salad heads (lettuce heads) to be placed on the support 101 (rotating support in a separate embodiment in Figure 2). Beaumont further teaches (Paragraph 0029, 0030, Fig. 1 #C) the head of salad (lettuce) has leaves with ribs C attached to a core T, where Figure 1 shows that the ribs C are attached at their base to core T.  Beaumont also teaches (Paragraph 0036, 0051; Fig. 2 #ZZ) the salad (lettuce) head has an axis ZZ, and the supports are driven in rotation about the ZZ axis (the axis or rotation and the axis of symmetry coincide). Figure 2, shows that the axis ZZ passes through the core. Also, Beaumont teaches (Paragraph 0050; Fig. 2 #R) a tourniquet successively passes the equipment loaded with a head of salad (lettuce), by rotation (arrow R) step by step or continuously in the various work stations 110-117 in which the operations of preparing the head of salad are carried out (where arrow R shows that the path traveled is circular). Beaumont further teaches (Paragraphs 0057,0058,0062; Fig. 2 #103-105, 111, 112) station 111 is neutral in the installation that can receive tools currently grouped together in one or other of the downstream stations such as station 112, wherein station 112 ensures the cutting of the ribs of the outer leaves FE at their base, near the tail of the salad head, using a knife 103, another knife 104 makes the incision I1 of the outer leaves near the top of the salad head and/or an incision I2 in the middle of the outer leaves, substantially along an equatorial plane, with a knife 105, and wherein alternatively the knife 103 can be installed in the station 111 to perform the rib cut while the outer sheets FE will be notched along the notch I1 or I2 in the station 112. Thus, Beaumont teaches first and second cutting stations  with knives for cutting parts of the leaves. Furthermore, Beaumont teaches (Paragraph 0063; Fig. 2 #108, 113, B, B1, B2) station 113 performs the cut of the part B freed from the outer sheets to separate the main part B1 using a knife 108, wherein knife 108 cuts transversely to the axis of symmetry above the core as shown in Figure 2, wherein the main part B1 is collected in a receptacle 132 while the part B2 or cap (residue comprising core and base of leaves and shown in Fig. 2), while the tail remains attached to its support. After the residue is formed by operation of the transversal cutting device, Beaumont further teaches (Paragraph 0024, 0044, 0045) using a knife to cut the volume of the residue at the base of the leaves of the head, resulting in the core being separated from the bases of the leaves. In addition, Beaumont teaches (Claim 15; Fig. 2 #107,115) a core cutting station 115 where knife 107 separates the core from the base of the leaves along a cutting axis shown in Figure 2. Beaumont further teaches (Paragraph 0053) a control panel for the entire installation, making it possible in particular to configure the operations to be carried out. 
Beaumont teaches separating the core from the bases of the leaves using a knife to intercept the leaf residue instead of using an adjustable-strength cutting water jet lance, having a cutting axis (AA) for cutting the leaves, and mounted to be adjustable and controlled by a control unit. Beaumont is further silent on a pressurized water supply to the cutting water jet lance, and a control unit managing the operations of a cutting water jet lance.
Xu teaches (Paragraph 0002, 0025; Fig. 1 #9,11; Fig. 3 #10) an electromechanical device for cleaning and cutting vegetables and fruits by using water jets, wherein a water jet nozzle 11 is installed on a horizontal moving slider 9 with a nozzle fixing device 10, and by controlling a stepper motor, the water jet nozzle can be moved up and down, left and right in all directions. Xu further teaches (Paragraph 0026) an instrument panel adopts PLC circuit control to fix the left and right, front and rear movement direction and speed control buttons of the nozzle slider, as well as control the water, wherein a start-stop button of the jet power source and a dial to control the pressure level are provided (where adjusting the pressure level would adjust the strength of the water jet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beaumont to substitute the water jet nozzle of Xu for the coring knife of Beaumont and to control the nozzle with the control unit of Beaumont since both are directed to devices for cutting vegetables, since an adjustable water jet nozzle with adjustable pressure controlled by a control unit is known in the art as shown by Xu, since controlling the device with the same control unit used for the other cutting operations would simplify device for convenience of use, since being able to adjust the pressure would allow for adjustments depending on the type of lettuce where different types have different thicknesses and hardness values that require different amounts of strength to cut, and since a water jet would not be subject to continuous wear and require replacement like a blade.
Regarding claim 5, Beaumont teaches (Paragraph 0048, 0051, 0056, 0067; Fig. 2 #100, 101, 102, 110, 116, 135) an installation (industrial peeling plant) consisting of a turnstile 100, the periphery of which is equipped with supports 101 which rotate about an axis, wherein feeding station 110 (supply station) allows the TS salad heads to be placed on the support 101 which constitutes the entrance to the installation and wherein station 116 is used to remove the core T through the controlled opening of the claws 102 of the support 101 such that the core falls into the receptacle 135 (evacuation of core). In addition, Beaumont teaches (Paragraph 0057, 0058, 0063; Fig. 2 #111,112,113) stations 111, 112, 113 perform cutting operations successively for pieces of leaves. Beaumont further teaches (Paragraph 0066, 0067, Figure 2 #115 134, B, B2) a station 115 (positioned downstream of the cutting stations shown in Figure 2) for coring the residue cut from the lettuce head, where the detached part (leaves) B or B2 are collected in receptacle 134 and station 116 is used to remove the core T. Beaumont further teaches (Paragraph 0024, 0044, 0045) using a knife to cut the volume of the residue at the base of the leaves of the head, resulting in the core being separated from the bases of the leaves. Beaumont further teaches (Paragraph 0053) a control panel for the entire installation, which would necessarily include the coring device, making it possible in particular to configure the operations to be carried out.
Beaumont is teaches a knife rather than  an adjustable-strength cutting water jet lance (41), wherein the adjustable-strength cutting water jet lance (41) cuts a base of the leaves without cutting the core (TR).
Xu teaches (Paragraph 0002, 0025; Fig. 1 #9,11; Fig. 3 #10) an electromechanical device for cleaning and cutting vegetables and fruits by using water jets, wherein a water jet nozzle 11 is installed on a horizontal moving slider 9 with a nozzle fixing device 10, and by controlling a stepper motor, the water jet nozzle can be moved up and down, left and right in all directions. Xu further teaches (Paragraph 0026) an instrument panel adopts PLC circuit control to fix the left and right, front and rear movement direction and speed control buttons of the nozzle slider, as well as control the water, wherein a start-stop button of the jet power source and a dial to control the pressure level are provided (where adjusting the pressure level would adjust the strength of the water jet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beaumont to substitute the water jet nozzle of Xu for the coring knife of Beaumont and to control the nozzle with the control unit of Beaumont to perform the same cutting operation as Beaumont where the base of the leaves are cut without cutting the core since both are directed to devices for cutting vegetables, since an adjustable water jet nozzle with adjustable pressure controlled by a control unit is known in the art as shown by Xu, since controlling the device with the same control unit used for the other cutting operations would simplify device for convenience of use, since being able to adjust the pressure would allow for adjustments depending on the type of lettuce where different types have different thicknesses and hardness values that require different amounts of strength to cut, and since a water jet would not be subject to continuous wear and require replacement like a blade.
Regarding claim 6, Beaumont teaches (Paragraph 0048, 0051, 00547, 0058, 0063, 0066 Fig. 2 #100, 101, 11, 112, 113, 115) an installation (industrial peeling plant) consisting of a turnstile 100 (carousel), the periphery of which is equipped with supports 101 which rotate about an axis, wherein stations 111, 112, 113 positioned around the turnstile 100 perform cutting operations successively for pieces of leaves and a station 115 (positioned on the turnstile 100) performs a coring operation on the residue cut from the lettuce head. 
Regarding claim 8, Beaumont as modified above teaches (Paragraph 0042, Figure 1, step V, #7) a knife (7) incises along the core T to separate it of the central part B (base of the leaves), i.e. the knife is positioned (adjusted) to cut the base of the leaves without cutting the core. As taught above, Beaumont has been modified to substitute the water cutter of Xu for the knife of Beaumont.
Regarding claim 9, as shown above, Beaumont teaches a coring station 115 with a knife that has been modified by Xu to substitute a water jet cutter for the knife, thus rendering the water jet cutter part of the coring station. As shown above Beaumont also teaches (Paragraph 0063, 0066) station 113 performs the transverse cutting operation while a separate station 115 performs the coring operation.
Regarding claim 10, while Beaumont teaches separate stations for coring and performing transversal cutting, it would have been obvious to one of ordinary skill in the art that these two stations could be combined into one since coring and transversal cutting require cuts at separate locations as shown by the cutting locations of knife 108 for cutting the lettuce head transversely at station 113 and the knife 107 for coring the residue at station 115 as shown in Figure 2, therefore meaning that both cutting tools could be placed in a single station without the tools interfering with each other, and since combining these features would simplify the construction of the device, reduce the cost of construction materials, and save space by reducing the size of the overall device.
Furthermore, the Applicant has not identified any unique feature or unexpected result of combing the coring tool and transverse cutting tool into a single station that would not have been obvious to one of ordinary skill in the art. 
Regarding claims 11 and 14, Beaumont teaches (Paragraph 0049; Fig. 2 #102) claws 102 close on the tail of the salad head to hold it firmly for the following operations.
Regarding claims 12 and 15, the claws 102 shown in Figure 2 meet the broadest reasonable interpretation of hook-shaped, where a hook has been interpreted to mean a curved or bent device for catching, holding, or pulling.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (EP 1327393 A1) in view of Coleman (US 5339715 A) and further in view of Gil (Harvest maturity indicators of leafy vegetables).
	Regarding claim 7, Beaumont as modified above teaches (Paragraph 0042, Figure 1, step V, #7) a knife (7) incises along the core T to separate it of the central part B (base of the leaves), i.e. the knife is positioned (adjusted) to cut the base of the leaves without cutting the core. As taught above, Beaumont has been modified to substitute the water cutter of Xu n for the knife of Beaumont. 
	Beaumont is silent on the cutting axis of the cutting water jet lance being oriented so that the cutting axis is tangent to a middle point of the surface of the core. Beaumont Figure 1 step V and Figure 2 station 115 show the cutting knife cutting around the core, however, the depiction doesn’t explicitly show the cut being performed tangent to the surface of the core because the core is depicted with flat rather than curved sides.
	Gil (Harvest maturity indicators of leafy vegetables) shows (Figure 1) heads of lettuces cut in half. From these pictures it is clear that the cores of a lettuce head are rounded. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beaumont to align the cutting axis to be tangent to a middle point of the surface of the core in view of the depictions of lettuce anatomy shown by Gil since Gil provides a clear depiction of the cores of heads of lettuce, which are the subject of coring in Beaumont, since adjusting the cutting axis to a tangent point would only require a slight angle adjustment from the cutting axis of Beaumont in a narrow range and a selection from a finite number of possibilities with a reasonable expectation of success (See MPEP 2143 I. E) and since cutting at this point would minimize the loss of waste without including any of the core, as the central part outside the core is consumable (Beaumont, Paragraph 0008) and it is desirable not to waste consumable material. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (EP 1327393 A1) in view of Coleman (US 5339715 A) and further in view of Brown (WO 2005082033 A2).
Beaumont as modified above is silent on the cutting axis (AA) being as close as possible to the attaching device (21).
Brown teaches (page 1, lines 4-6; page 8, lines 21-23; page 9, lines 1-2) a system and method for automatic lettuce harvesting and coring, wherein using an automated coring procedure, the amount of lettuce wasted due to inaccurate cuts - which can remove good lettuce leaves along with the core - indicates that each lettuce head should be positioned optimally to allow the knife to cut as close to the core as feasible without leaving any pieces of the core inside the head.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beaumont to align the cutting axis (AA) is as close as possible to the attaching device (21) in view of the coring procedure of Brown for positioning a lettuce head optimally to allow the knife to cut as close to the core as feasible without leaving any pieces of the core inside the head, since both are directed to devices for coring lettuce heads, since the attaching device of is directly attached to the core so cutting close to the core requires cutting as close as possible to the attaching device, since cutting too close would result in hitting the attaching device with the cutting water jet, possibly damaging it, and since cutting as close as possible to the attaching device allows for extracting the maximum amount of consumable material, thus avoiding unnecessary costs from wasting food.
Response to Arguments
Applicant's arguments filed 04/2/2022 have been fully considered but are not persuasive. 
The Applicant’s arguments against Coleman (US 5339715 A) are no longer required as Coleman is no longer relied upon by the current rejection to teach an adjustable-strength cutting water jet lance. As shown above, this feature is now taught by Xu (CN 100560312 C) which is directed to specifically cutting vegetables, thus obviating the Applicant’s arguments that Coleman is not directed to cutting produce and that it would not be obvious that the water cutter of Coleman could not be substituted for the knife of Beaumont because the water cutter of Coleman could cut other materials including “asphalt-based materials” and “high pressure laminates”. 
The Applicant further argues that the high pressures of the device of Coleman, which go up to 40,000 psi would obliterate any produce, and the Applicant cites a reference that points out that pressure washers with pressures of 1,500-4,000 and 1,300-2000 are strong enough to injure a person. The newly cited reference of Xu teaches pressures including 1 mPa (145 psi), 8 mPa (1160 psi) and 5-10 mPa (725-1450 psi) (Xu, Paragraphs 0025, 0054). As Xu is specifically directed to slicing vegetable products, the disclosed pressures necessarily would be able to slice produce without destroying it. Furthermore, evidence that a certain water pressure could injure a human being in no way indicates whether or not that pressure is suitable to slice vegetable products and those are unrelated criteria.
Regarding the Applicant’s argument that the obviousness reasoning for replacing the knife of Beaumont with a water cutter would compel that all the knives of Beaumont be replaced with water cutters, thus teaching away from the claimed invention, the Examiner asserts that disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. A motivation to combine prior art elements need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives (See MPEP 2143.01 I). In conclusion, even if replacing every knife of Beaumont with a water cutter is the most desirable alternative (though the Examiner does not concede this as absolutely true), it need only be demonstrated that there is sufficient motivation to replace the coring knife with a water cutter, and that does not have to apply to every single knife. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792